DETAILED ACTION
This action is responsive to communications filed 10 April 2020.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 April 2020, 30 March 2021, 06 July 2021, 22 November 2021 and  15 April 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 8, 15 and 20 objected to because of the following informalities:  "the one or more network applications" is recited with insufficient antecedent basis in claims 1, 8 and 15, and "the computer-readable medium of claim 8" is recited with insufficient antecedent basis in claim 20.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-10, 12-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11-12 and 14-16 of U.S. Patent No. 10,623,508. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following table below. 
Instant Application
Patent # 10,623,508
8. A system comprising: one or more processors, coupled to memory and configured to: intercept a request to access uniform resource locator (URL) from a network application of the one or more network applications accessible via a browser within a client application of the device;  - 58 - 4851-0841-1065.1Atty. Dkt. No.: 099011-4858 (QFoleyl8-D1030-US-CON) receive, from a discovery service, a location for which to send the URL for a user of the device selected based at least on a context of the user; and transmit, responsive to the request, the URL to the location.

10. The system of claim 8, wherein the discovery service selected the location from a plurality of locations based at least on the context of the user.
11. A system for integrating use of a cloud discovery service into a client application for a network application, the system comprising: a client application executable on one or more processors of a client device and configured to: establish or a user one or more sessions with one or more network applications via an embedded browser within the client application; intercept a request to access a uniform resource locator (URL) from a network application of the one or more network applications accessed via the embedded browser; communicate with a cloud discovery service to determine a location for which to send the URL for the user, wherein the cloud service selects the location from a plurality of locations based at least on a context of the user;  - 59 - 4835-2511-1664.1Atty. Dkt. No.: 099011-4190 (QFoley18-D1030US) receive from the cloud discovery service the location for the URL selected by the cloud discover service for the user; and transmit, responsive to the request, the URL to the location selected by the cloud discovery service.
9. The system of claim 8, wherein the one or more processors are further configured to intercept the request to access the URL from a web page being displayed for the network application in the browser.
12. The system of claim 11, wherein the client application is further configured to intercept the request to access the URL from a web page being displayed for the network application in the embedded browser.
13. The system of claim 8, wherein the context comprises one or more of the following: identity of the user, a home location of the user, information about the device, information about the network application, and information about an entity associated with the user.
14. The system of claim 11, wherein the client application is further configured to identify for the context of the user one or more of the following: identify of the user, a home location of the user, information about the client device, information about the network application, information about an entity associated with the user.
12. The system of claim 8, wherein the one or more processors are further configured to communicate, responsive to the request, the context of the user to the discovery service.
15. The system of claim 11, wherein the client application is further configured to communicate the context of the user to the cloud discovery service.
14. The system of claim 8, wherein the one or more processors are further configured to communicate a second request to resolve the URL to the location via the discovery service.
16. The system of claim 11, wherein the client application is further configured to communicate a second request to resolve the URL to the location via a proxy domain of the cloud discovery service.


	As seen in the table above, although the claims do not explicitly recite identical subject matter, the functionality and limitations of the claims are similar whereas Patent # 10,623,508 denote at least intercepting a request so as to determine a location which to send the URL selected based on a context of a user.
Regarding claims 1-3, 5-7, 15-17 and 19-20, they do not further define nor teach over the limitations of claims 8-10, 12-14, therefore claims 1-3, 5-7, 15-17 and 19-20 are rejected for at least the same reasons set forth above as in claims 8-10, 12-14. Further, claims 1-2 and 4-6 of Patent # 10,623,508 do not further define nor teach over the limitations of claims 11-12 and 14-16, therefore claims 1-2 and 4-6 are rejected for at least the same reasons set forth above as in claims 11-12 and 14-16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wei (US-20100251329-A1).
Regarding claim 8, Wei discloses:
A system ([FIG. 3]) configured to: 
one or more processors, coupled to memory ([0062] computer service that is hosted at one or more servers [0094] protected network service is running on multiple servers (i.e. in the art a server comprises a processor coupled to memory so as to execute instructions as to implement functionality, e.g. being a server hosting/running a network service)) and configured to:
intercept a request to access uniform resource locator (URL) from a network application of the one or more network applications accessible via a browser within a client application of the device ([0065] traffic targeted at a network application is intercepted [0102-0108] intercepts the request of a client, e.g. consumer enters a web URL into a web browser to access a web site); 
- 58 -4851-0841-1065.1Atty. Dkt. No.: 099011-4858 (QFoleyl8-D1030-US-CON)receive, from a discovery service, a location for which to send the URL for a user of the device selected based at least on a context of the user ([0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity) and traffic management service redirects the request to an “optimal” traffic processing unit (defined by the system’s routing policy, e.g. geographically nearest) and routes to further “optimal” TPU (e.g. nodes) as necessary and the process is repeated until the request finally arrives at the target server [0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making); and 
transmit, responsive to the request ([0102-0108] intercepted request), the URL to the location ([0137] routes clean traffic to the target servers, e.g. intercepted and redirected client traffic through traffic processing system to route to target servers (i.e. geographic proximity based on [0108])).  
Regarding claim 10, Wei discloses:
The system of claim 8, set forth above,
wherein the discovery service selected the location from a plurality of locations based at least on the context of the user ([0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity) [0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [FIG. 3] e.g. nodes at various locations in the network).  
Regarding claim 11, Wei discloses:
The system of claim 8, set forth above,
wherein the one or more processors are further configured to identify the context of the user ([0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [FIG. 3] e.g. nodes at various locations in the network).  
Regarding claim 12, Wei discloses:
The system of claim 8, set forth above,
wherein the one or more processors are further configured to communicate, responsive to the request, the context of the user to the discovery service ([0128] probes to gather data, e.g. of client, such as geographic location of a specific client IP, etc. for decision making [0108] cloud routing network selects an optimal server node (i.e. discovery service), e.g. geographic proximity (i.e. based on user context, geographic position must be learned to determine proximity, such as from probed data, e.g. communicating data from probes to system)).  
Regarding claim 13, Wei discloses:
The system of claim 8, set forth above,
wherein the context comprises one or more of the following: identity of the user, a home location of the user, information about the device ([0128] request rate from a specific client), information about the network application ([0128] number of requests to a specific URL), and information about an entity associated with the user.  
Regarding claim 14, Wei discloses:
The system of claim 8, set forth above,
wherein the one or more processors are further configured to communicate a second request to resolve the URL to the location via the discovery service ([0113-0114] proxy server setting, e.g. client requests sent to proxy server (i.e. second request) that relay traffic between the target server and client, e.g. to traffic processing nodes that discard/reject traffic such determined to be unwanted, or otherwise routed to, etc.).
Regarding claims 1, 3-6 and 15, 17-20, they do not further define nor teach over the limitations of claim 8, 10-13, therefore, claims 1, 3-6 and 15, 17-20 are rejected for at least the same reasons set forth above as in claim 8, 10-13.
Regarding claim 7, it does not further define nor teach over the limitations of claim 14, therefore, claim 7 is rejected for at least the same reasons set forth above as in claim 14. 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Thomas et al. (US-8667175-B2) hereinafter Thomas.
Regarding claim 9, Wei discloses:
The system of claim 8, set forth above,
Wei does not explicitly disclose:
wherein the one or more processors are further configured to intercept the request to access the URL from a web page being displayed for the network application in the browser.  
However, Thomas discloses:
wherein the one or more processors are further configured to intercept the request to access the URL from a web page being displayed for the network application in the browser ([FIG. 2] [col. 3, ls. 18-col. 4, ls. 21] content routing decision (i.e. intercept/redirect) is made in advance, e.g. when page is first loaded on browser of client (i.e. displayed), e.g. probe links that cause client to send request).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Wei in view of Thomas to have intercepted the request to access the URL from a web page being displayed. One of ordinary skill in the art would have been motivated to do so to make a routing decision in advance (Thomas, [col. 3, ls. 18-col. 14, ls. 21] [FIG. 2]).
	Regarding claims 2 and 16, they do not further define nor teach over the limitations of claim 9, therefore, claims 2 and 16 are rejected for at least the same reasons set forth above as in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agarwal et al. (US-9253252-B2) SYSTEMS AND METHODS FOR CLOUD BRIDGING BETWEEN INTRANET RESOURCES AND CLOUD RESOURCES;
Strijkers et al. (US-20160285780-A1) ALLOCATING RESOURCES BETWEEN NETWORK NODES FOR PROVIDING A NETWORK NODE FUNCTION;
Meulenhoff et al. (US-20170006059-A1) SYSTEM FOR PROTECTION AGAINST DDOS ATTACKS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453